DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-5, 10-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimzad et al. US 2020/0119840 in view of Kojima et al. US 10,320,486.
Regarding claim 1, Ebrahimzad et al. discloses in Fig. 1, an apparatus, comprising an optical data transmitter 14 including:
 first and second in-phase and quadrature-phase (IQ) optical modulators 36; 

an electronic controller 20 configured to cause the first IQ optical modulator to modulate first parts of multidimensional constellation symbols onto an optical carrier and to cause the second IQ optical modulator to modulate separate second parts of the multidimensional constellation symbols onto the optical carrier to cause the optical combiner to output about a same total optical power in each of modulation time slots, the first and second parts of each of the multidimensional constellation symbols spanning two or more consecutive ones of the modulation time slots, wherein paired in-phase and quadrature coordinates of each of the first and second parts of the multidimensional constellation symbols have values corresponding to first and second circles in a corresponding complex plane (paragraphs 0037, 0039, 0041-0043, 0046);  and 
wherein the electronic controller is configured to cause at least one of the first and second IQ optical modulators to modulate different sets of the paired in-phase and quadrature coordinates in said consecutive ones of the modulation time slots of each multidimensional constellation symbol (paragraphs 0041-0043).
 	Ebrahimzad does not specifically disclose wherein paired in-phase and quadrature coordinates of each of the first and second parts of the multidimensional constellation symbols have values corresponding to first and second circles in a corresponding complex plane.
	Kojima et al. discloses wherein paired in-phase and quadrature coordinates of each of the first and second parts of the multidimensional constellation symbols have 
	Before the effective filling date of the claimed invention, it would have been obvious to an artisan to include the well-known mapping method taught by Kojima in the apparatus of Ebrahimzad.
	One of ordinary skill in the art would have been motivated to do that in order to map the symbol into the multidimensional constellation.
Regarding claim 2, Ebrahimzad discloses wherein the electronic controller is configured to cause both of the first and second IQ optical modulators to modulate different sets of the paired in-phase and quadrature coordinates in said consecutive ones of the modulation time slots of each multidimensional constellation symbol. 
 	Regarding claim 3, Ebrahimzad discloses wherein the electronic controller is configured to cause, at least, one of the first and second IQ optical modulators to modulate sets of the paired in-phase and quadrature coordinates characterized by different directions from a center of the corresponding complex plane in said consecutive ones of the modulation time slots of each multidimensional constellation symbol (paragraphs 0037, 0039, 0052, 0078). 
 	Regarding claims 4 and 5, Ebrahimzad discloses in Figs. 8-9, the radii of the first (i.e., radius B) and second circles (i.e., radius B) is differ.  Therefore, whether the differ by less than 15% or more than 10% is merely an engineering design choice, furthermore, the range less than 15% or more than 10% is cover the range from 0% to 100%.

 	Regarding claim 11, Ebrahimzad et al. discloses in Fig. 1, an apparatus, comprising a coherent optical data receiver 54 including: 
an optical hybrid 64 configured to mix an optical data signal and an optical local-oscillator signal 58 to generate a respective plurality of mixed optical signals for each of first and second mutually orthogonal polarizations of the optical data signal (paragraph 0034); 
 a plurality of photodetectors 66 connected to the optical hybrid to convert the mixed optical signals into separate streams of measurements of in-phase and quadrature components of each of said first and second mutually orthogonal polarizations (paragraph 0034);  and 
a digital signal processor 78 configured to process said separate streams to recover data modulated onto the optical data signal in which a multidimensional modulation symbol spans two or more consecutive modulation time slots, different ones of said consecutive modulation time slots having different parts of the multidimensional modulation symbol,  wherein the digital signal processor is further configured to identify a multidimensional constellation symbol corresponding to the multidimensional modulation symbol by comparing the measurements in said consecutive modulation time slots and corresponding sets of values of a constellation (paragraph 0034, 0036-0037);

 	Regarding claim 12, Ebrahimzad et al. discloses in Fig. 1, an apparatus, comprising an optical data transmitter 14 including: 
a plurality of in-phase and quadrature-phase (IQ) optical modulators 36;  and 
an electronic controller 20 configured to operate the IQ optical modulators to optically output a sequence of multidimensional constellation symbols to an end of an optical fiber such that, near the end, each of the multidimensional constellation symbols has separate parts thereof primarily carried by different respective guided modes of the optical fiber, said separate parts forming two or more respective optical signal streams in the optical fiber (paragraphs 0037, 0039, 0041-0043, 0046) and 
wherein the electronic controller is configured to cause the two or more optical signal streams to be different in at least some modulation time slots (paragraphs 0041-0043).
 	Regarding claim 13, Ebrahimzad discloses wherein each of the multidimensional constellation symbols spans two or more consecutive modulation time slots (paragraphs 0041-0043).
Regarding claim 14, Ebrahimzad discloses wherein the electronic controller is configured to cause individual ones of the multidimensional constellation symbols to 
 	Regarding claim 15, Ebrahimzad discloses wherein the electronic controller is configured to cause individual ones of the multidimensional constellation symbols to have separate portions thereof primarily carried, near the end of the optical fiber, in mutually orthogonal polarization components of the guided modes (paragraphs 0042, 0044, 0061).
 	Regarding claim 17, Ebrahimzad discloses wherein different ones of the multidimensional constellation symbols have about a same total optical power in each modulation time slot (paragraphs 0037, 0052).
Regarding claim 18, Ebrahimzad discloses wherein the multidimensional constellation symbols belong to a constellation having eight or more dimensions (paragraphs 0007, 0037).
 	Regarding claim 19, Ebrahimzad discloses an apparatus, comprising a coherent optical data receiver 54 including: 
an optical front-end configured to output a plurality of parallel sequences of measurements of different phase and polarization components of two or more optical signal streams each received primarily from a corresponding guided mode of an optical fiber end-coupled to the coherent optical data-receiver  (paragraph 0034, 0036-0037);  and 
a digital signal processor 78 configured to determine, from the measurements, a stream of multidimensional constellation symbols having separate parts thereof in the 
 	Regarding claim 20, Ebrahimzad discloses wherein the multidimensional constellation symbols belong to a constellation having eight or more dimensions (paragraphs 0007, 0037).

3.	Claims 6-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimzad et al. US 2020/0119840 in view of Kojima et al. US 10,320,486 and further in view of Hataeet al. US 2017/0250759..
Regarding claim 6, Ebrahimzad and Kojima does not specifically disclose wherein different sets of the paired in-phase and quadrature-phase coordinates correspond to corners of relatively rotated squares in the corresponding complex plane.
Hatae et al. discloses in Fig. 3, the different sets of the paired in-phase and quadrature-phase coordinates correspond to corners of relatively rotated squares in the corresponding complex plane (paragraphs 0038-0039).
Regarding claims 7 and 8, whether the relatively rotated squares have sides whose lengths differ by less than 15% or the relatively rotated squares have sides whose lengths differ by more than 10% is merely an engineering design choice. 
Furthermore, the range less than 15% or more than 10% is cover the range from 0% to 100%.
	Regarding claim 9, Hatae discloses wherein the first and second circles are concentric (paragraphs 0062-0063).
.

Conclusion
4.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.    Shinohara et al. U.S. Publication no. 2015/0046765.  Data processing apparatus and data processing method
b.    Bendimerad et al. U.S. Publication no. 2020/0204264.  Optical transmitter and transmission method
c.    Essiambre et al. U.S. Publication no. 2010/0150577.  Communication system and method with signal constellation

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dzung D Tran whose telephone number is (571) 272-3025. The examiner can normally be reached on 9:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Payne, can be reached on (571) 272-3024.
The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DT
5/6/2021

/Dzung D Tran/
Primary Examiner, Art Unit 2637